                             1 Thomas R. Burke (State Bar No. 141930)
                               DAVIS WRIGHT TREMAINE LLP
                             2 505 Montgomery Street, Suite 800
                               San Francisco, California 94111
                             3 Telephone: (415) 276-6500
                               Facsimile: (415) 276-6599
                             4 Email: thomasburke@dwt.com

                             5 Abigail B. Everdell (pro hac vice)
                               DAVIS WRIGHT TREMAINE LLP
                             6 1251 Avenue of the Americas, 21st Floor
                               New York, New York 10020
                             7 Telephone: (212) 489-8230
                               Facsimile: (212) 489-8340
                             8 Email: abigaileverdell@dwt.com

                             9 Attorneys for Defendants
                               Candide Group, LLC and Morgan Simon
                            10

                            11                          IN THE UNITED STATES DISTRICT COURT
DAVIS WRIGHT TREMAINE LLP




                            12                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                            13                                 SAN FRANCISCO DIVISION

                            14 CORECIVIC, INC.,                              Case No. 4:20-cv-03792-WHA
                            15                    Plaintiff,                 DEFENDANTS’ REPLY IN SUPPORT OF
                                                                             ITS REQUEST FOR JUDICIAL NOTICE
                            16 v.
                                                                             [Reply in Support of Special Motion to Strike
                            17 CANDIDE GROUP, LLC and MORGAN                 Filed Concurrently]
                               SIMON,
                            18                                               Judge:     Hon. William Alsup
                                            Defendants.                      Date:      October 22, 2020
                            19                                               Time:      8:00 a.m.
                                                                             Location:  San Francisco Courthouse
                            20                                                          Courtroom 7 – 19th Floor
                                                                                        450 Golden Gate Avenue
                            21                                                          San Francisco, CA 94102
                            22                                               Action Filed:        March 4, 2020
                                                                             Action Transferred: June 7, 2020
                            23

                            24

                            25

                            26

                            27

                            28


                                 DEFENDANTS’ REPLY ISO REQUEST FOR JUDICIAL NOTICE
                                 Case No. 4:20-cv-03792-WHA
                             1          Accompanying their anti-SLAPP Motion, Defendants filed a Request for Judicial Notice
                             2 (the “Request”) (Dkt. 41-14) asking the Court to take judicial notice of (1) the three publications,

                             3 and updated versions of two of those publications, which are directly at issue in this case (the

                             4 “Forbes Posts”); (2) three third party publications hyperlinked within the text of the Forbes Posts

                             5 and referenced in the Complaint, namely the NPR Article (Ex. 61), the Business Insider Article

                             6 (Ex. 7), and the JPI Report (Ex. 8); and (3) materials from the parties’ own official websites and

                             7 legal disclosures. Plaintiff does not challenge the authenticity of any of the documents, nor does it

                             8 challenge the propriety of this Court taking judicial notices of the first and third categories.

                             9 Nevertheless, CoreCivic has filed a response brief concerning the second category (the
                            10 “Response”) (Dkt. 50-1), taking the opportunity to shoehorn in additional substantive arguments

                            11 concerning actual malice.
DAVIS WRIGHT TREMAINE LLP




                            12          The flawed premise of Plaintiff’s Response is the idea that Defendants have offered these
                            13 third party publications to the Court to prove the truth of matters reported therein, and/or to assert

                            14 Defendants’ “good faith reliance” on the publications’ reported facts. See Response at 2-5. This

                            15 is not the case. Defendants have not asked the Court to accept the truth of the matters reported in

                            16 the third party publications, nor have Defendants asked the Court to make a factual finding of

                            17 Defendants’ “good faith”—or of any other factual matter not suitable for judicial notice—on the

                            18 instant anti-SLAPP Motion. To the contrary, it is CoreCivic who claims Simon read these third

                            19 party publications and should have relied upon the truth of matters reported in them: In its

                            20 Complaint, CoreCivic affirmatively alleges that Simon read the NPR Article and Business Insider

                            21 Article prior to publishing the Forbes Posts, and bases its claim of actual malice on Simon’s

                            22 alleged failure to believe the truth of reporting in these articles. Compl. ¶¶ 80-82. In short,

                            23 CoreCivic asks this Court to consider Simon’s plausible state of mind upon reading the NPR and

                            24 Business Insider Articles. It cannot pick and choose which portions of the publications the Court

                            25 should consider in making this evaluation. The Court may take notice of the full contents of

                            26

                            27
                                 1
                            28    Referenced exhibits refer to exhibits filed with the Burke Declaration in support of Defendants’
                                 anti-SLAPP motion (Dkts. 41-2 – 41-13).
                                                                                  1
                                 DEFENDANTS’ REPLY ISO REQUEST FOR JUDICIAL NOTICE
                                 Case No. 4:20-cv-03792-WHA
                             1 articles the Complaint claims Simon read, and should have relied upon, prior to publishing the

                             2 statements at issue.

                             3          Moreover, the Court may also take notice of the fact that the NPR and Business Insider
                             4 Articles, as well as the JPI Report, were linked within the challenged statements in the Forbes

                             5 Posts, which are also quoted in the Complaint. Request at 3-4. Because an allegedly defamatory

                             6 statement must be read in “context,” see Opp. at 13 n.10, the Court may consider the content of

                             7 these publications in evaluating the meaning of Simon’s statements. The Court need not accept

                             8 the truth of the publications or Simon’s “good faith” to make this evaluation. As CoreCivic

                             9 admits, the Court may take judicial notice of the existence of these documents. See Response at 1
                            10 (citing Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001)).

                            11
DAVIS WRIGHT TREMAINE LLP




                            12 Dated: September 24, 2020                     Respectfully submitted,
                            13                                               DAVIS WRIGHT TREMAINE LLP
                                                                             THOMAS R. BURKE
                            14                                               ABIGAIL B. EVERDELL
                            15
                                                                             By: /s/ Thomas R. Burke
                            16                                                   THOMAS R. BURKE
                            17                                               Attorneys for Defendants
                                                                             Candide Group, LLC and Morgan Simon
                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                2
                                 DEFENDANTS’ REPLY ISO REQUEST FOR JUDICIAL NOTICE
                                 Case No. 4:20-cv-03792-WHA
